Citation Nr: 0629032	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  06-11 921	)	DATE
	)
 	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether the April 27, 1948, rating decision which denied 
service connection for pulmonary tuberculosis was timely 
appealed.  

2.  Whether there was clear and unmistakable error (CUE) in 
the April 27, 1948, rating decision which denied service 
connection for pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran had active duty between February 1941 and March 
1947.  He was a prisoner of war of the Japanese from April 
1942 to August 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision (titled 
as a "Statement of the Case") by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

The veteran's claim was advanced on the docket under the 
provisions of 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).  

In June 2006, the appeal was remanded to the RO for 
additional action necessary prior to appellate review.  That 
action has been completed, and the case is now in appellate 
status.  The first issue has been slightly rephrased in order 
to more accurately reflect the arguments of the appellant as 
well as to more accurately encompass the entirety of the 
issue in controversy.  

The veteran has explicitly waived further development and 
assistance under The Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002).  Moreover, VCAA is not applicable to 
CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 
(2001).


FINDINGS OF FACT

1.  After having been informed of the need to do so to 
complete his appeal, the veteran did not file a VA Form 1-9 
within one year of the October 13, 1948, letter informing him 
of the October 1948 rating decision that confirmed the denial 
of service connection for tuberculosis initially denied in an 
April 1948 rating decision.  

2.  There is no showing that either the correct facts known 
at the time were not before the adjudicator or the law then 
in effect was incorrectly applied with respect to the April 
27, 1948, rating decision.


CONCLUSIONS OF LAW

1.  The April 27, 1948, rating decision became final 
following the veteran's failure to perfect an appeal of that 
decision within one year of the decision.  38 C.F.R. § 3.1330 
(1947).

There is no clear and unmistakable error in the April 27, 
1948, rating decision that denied service connection for 
pulmonary tuberculosis.  38 C.F.R. § 3.105 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative have argued that the RO 
committed clear and unmistakable error in the April 1948 
rating decision in which the RO denied service connection for 
tuberculosis.  However, his representative has also claimed 
that the RO in fact failed to respond to the veteran's 
initial disagreement with that denial, that the claim remains 
active to the present time, and that the RO should issue a 
Statement of the Case (SOC) on the issue of service 
connection for tuberculosis.  The veteran's attorney does not 
argue that an SOC was required in 1948.  Rather, he urges 
that since this 'notice of disagreement' was not addressed in 
1948, it remained a viable claim to the present time, and 
current law requires an SOC.  For the following reasons, the 
Board denies the claims in their entirety.

A.  Background

The law in effect as of 1948 authorized the Administrator of 
the Veterans Administration to enforce relevant laws and 
regulations, propose regulations necessary to do so, and to 
render decisions, or delegate other individuals to render 
decisions, on claims for benefits. 38 U.S.C. §§ 707, 708 
(1946).  Decisions rendered by the Administrator were final 
and conclusive on all questions of law and fact.  38 U.S.C. § 
705 (1946).  The Administrator had to notify a claimant of a 
decision made.  See 38 U.S.C. § 41 (1946).  Regulations in 
effect as of the 1948 rating decision further stated that all 
decisions had to conform to existing laws, regulations, and 
policies.  38 C.F.R. § 2.1006 (1947).  Those regulations 
specified that the rating board had to inform the claimant of 
the decision reached and the reason therefore, the right to 
appeal and the time within which appeal must be taken.  38 
C.F.R. § 2.1007 (1947).  Additionally, regulations provided 
that no rating board decision would reverse or amend a prior 
rating board decision except upon receipt of new and material 
evidence or where it was warranted by clear and unmistakable 
error.  38 C.F.R. § 2.1009 (1947).  It was noted that a 
decision of a rating board unappealed within 1 year shall be 
final.  38 C.F.R. § 3.1330 (1947).  When a veteran submitted 
additional evidence within the appeal period that evidence 
will be considered by the rating agency of original 
jurisdiction and a determination shall be made.  The appeal 
period was noted to begin to run as of the date of notice of 
the initial decision.  38 C.F.R. § 3.1333 (1947).  

The veteran filed a claim for service connection for 
pulmonary tuberculosis in April 1947.  Service medical 
records showed he had inactive tuberculosis in service.  In 
April 1948, the Manila RO issued a rating decision denying 
service connection for pulmonary tuberculosis, chronic, 
minimal, inactive, based on a finding that no active 
pulmonary tuberculosis was demonstrated during active 
service.  The RO informed the veteran of the decision in a 
letter dated May 7, 1948.  The RO indicated that service 
connection had not been established for a chest condition.  
The veteran was informed that if there was evidence available 
to him which in his opinion would warrant a different 
decision, he should immediately submit it for reconsideration 
of the claim.  He was also informed that, if he had no 
additional evidence to submit but he believed the decision 
was not in accordance with the law and facts of his case, he 
"may appeal to the Administrator of Veterans Affairs at any 
time within one year from the date of this letter.  In the 
event you feel that appellate consideration is justifiable, 
further correspondence relating to the matter should be 
addressed to this office."  

In September 1948, the veteran responded to the May 7, 1948, 
letter, indicating that he regretted that his claim for 
disability had been disallowed and, "In view of the fact 
that I do believe that appellate consideration is 
justifiable, I am submitting herewith further evidence for 
which I am requesting for further reconsideration of my 
claim."  The veteran attached a medical certificate from Dr. 
Manuel Dimasalang dated in August 1948 showing chest X-ray 
findings of haziness and linear fibrosis radiating into the 
left hilum.  

In an October 1948 rating sheet, the RO confirmed the April 
1948 denial, indicating that the additional evidence 
submitted in connection with the claim failed to indicate 
reasonable probability of a valid claim for service 
connection for any disability.  

The veteran was informed of this rating by letter dated 
October 13, 1948.  The letter explained that Dr. Dimsalang's 
statement was reviewed, and that, after careful consideration 
of that evidence and all of the other evidence in the file, 
there was no material change in the chest condition.  As such 
the present rating was confirmed, and the claim remained in 
disallowed status, as there was no entitlement to 
compensation under present laws.  At the bottom of this 
letter, a notation refers to attachment FL 8-73.

Although there is generally no copy of attachments such as FL 
8-73 placed in claims folders, the Board notes that VA form 
FL 8-73 refers to a notice of right to appeal, currently 
referred to as VA Form 21-4107.  VA FL 8-73 as of 1948 
informed the veteran:

If you have no further evidence to submit but have 
substantial reason to believe that the decision is 
not in accordance with the law and the facts of 
your case, you may appeal to the Administrator of 
Veterans Affairs at any time within 1 year of the 
date of this letter.  If you wish to appeal, you 
should so inform this office, and you will be 
furnished with VA Form 1-9 for that purpose.  

In May 1950, the RO received a document entitled "Petition 
for Reconsideration" and dated in April 1950, from the 
veteran.  By letter dated in May 1950, the RO informed the 
veteran that his claim had been disallowed in May 1948 and 
that he needed to submit new and material evidence to reopen 
the claim.  In an October 1950 rating decision, the RO 
considered the claim again based upon recent legislation 
regarding pulmonary tuberculosis, and denied service 
connection for tuberculosis.  The RO noted there was no 
change in the status of the veteran's claim.  Again, he was 
informed that he should write to the RO if he believed 
appellate consideration was justified.

B.  Analysis

Timely Appeal of the 1948 Rating Decision

As to the claim that the veteran's September 1948 letter and 
attachment constituted a notice of disagreement which has yet 
to be properly addressed by the RO, the Board disagrees.  The 
veteran indicated an appeal was justified and submitted 
additional evidence, within four months of the rating 
decision.  The proper procedure for the RO at that time, as 
set forth above, was to consider this evidence.  See 
38 C.F.R. § 3.1333.  The RO considered this evidence and 
issued the October 1948 decision, with attached appellate 
rights and instructions for appeal.  The RO's actions were 
consistent with then current regulations, including 38 C.F.R. 
§ 2.1007-2.1009, as set forth earlier in this decision.  As 
to whether the veteran received the October 1948 decision and 
appellate rights, the Board notes these were sent to the same 
address as the earlier decision, and there is no indication 
they were not received.  The Board notes there is a 
"presumption of regularity" under which it is presumed that 
government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992).  While Ashley dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.  In this case, no clear evidence to 
the contrary has been presented to rebut the presumption of 
regularity.  

The veteran was properly notified of the decision at issue, 
he was properly informed of his appellate rights, and he did 
not timely appeal the rating decision.  The decision became 
final.  


CUE Claim

Current law provides that a rating decision becomes final if 
the veteran does not timely perfect an appeal of the 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.302 (2005).

Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Even where the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensured, the error complained of cannot be clear and 
unmistakable.  Id.

In order to find clear and unmistakable error in a prior 
adjudication, it must be determined (1) that either the 
correct facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly 
applied, (2) that an error occurred based on the record and 
the law that existed at the time the prior decision was made, 
and (3) that, had the error not been made, the outcome would 
have been manifestly different.  Grover v. West, 12 Vet. App. 
109, 112 (1999); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  If clear and unmistakable error is 
established, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

In order to reasonably raise a claim of clear and 
unmistakable error, the claimant must provide some degree of 
specificity as to what the alleged error is.  In addition, 
the claimant must offer some persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error, unless it is the kind of error that, if true, 
would be clear and unmistakable on its face.  Baldwin v. 
West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.

A breach of the VA's duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  Baldwin, 13 Vet. App. 
at 7; Shockley v. West, 11 Vet. App. 208, 213 (1998); Caffrey 
v. Brown, 6 Vet. App. 377, 383-84 (1994).  In addition, mere 
disagreement as to how the facts were weighed or evaluated 
does not amount to a claim of clear and unmistakable error.  
Baldwin, 13 Vet. App. at 5; Shockley, 11 Vet. App. at 214; 
Russell, 3 Vet. App. at 313.

The veteran alleges clear and unmistakable error in the April 
1948 rating decision that denied service connection for 
pulmonary tuberculosis.  He argues that the decision was 
"patently wrong."  However, a review of the record at the 
time shows that the RO denied service connection for 
pulmonary tuberculosis because the evidence showed that the 
condition was inactive in service.  Both the current and then 
controlling regulations required that the condition be active 
and manifested in service or within three years of separation 
from active service.  See 38 C.F.R. §§ 3.307, 3.309 (2005).  
The veteran presented no evidence of active tuberculosis 
prior to the April 1948 decision or when he responded with 
evidence in August 1948.  

In support of his claim, the veteran's representative has 
urged that the failure to respond to the aforementioned 
September 1948 letter of the veteran was CUE.  The Board 
notes, however, that the RO did respond to that letter 
consistent with the controlling regulations extent at the 
time, and issued the confirmed rating decision in October 
1948.  The veteran's reliance on Richardson v. Nicholson, _ 
Vet. App. _ (May 17, 2006) is unpersuasive on this point 
because the Board finds this present case distinguishable in 
that the RO did not fail to adjudicate the claim for 
pulmonary tuberculosis in 1948.  

Although it appears that the veteran attempts to argue that 
the RO improperly applied the law, the Board finds that this 
argument constitutes no more than disagreement with the 
manner in which the RO evaluated the evidence at the time.  
As discussed above, such a contention does not amount to a 
valid claim of clear and unmistakable error.  Baldwin, 13 
Vet. App. at 5; Shockley, 11 Vet. App. at 214; Russell, 3 
Vet. App. at 313.  There being no other allegation of error 
of fact or law, the Board finds that the appeal must be 
denied.

It is important for the veteran to understand that even if 
the Board found this was a valid claim of CUE, the claim 
would be denied, for as stated by the U.S. Court of Appeals 
for Veterans Claims (Court), a disagreement with how the RO 
evaluated the facts so many years ago is inadequate to raise 
the claim of clear and unmistakable error.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995).  The Board finds that the evidence 
before the RO at the time of the rating decision, 1948, 
nearly 60 years ago, reasonably supports the decision, and 
that the decision reached was consistent with the extant 
governing legal authority.  In any event, the evidence does 
not undebatably support the veteran's position, clearly 
providing the basis to find no CUE.


ORDER

There was no timely appeal of the April 27, 1948, rating 
decision that denied service connection for pulmonary 
tuberculosis.  

As there is no clear and unmistakable error in the April 27, 
1948, rating decision that denied service connection for 
pulmonary tuberculosis, the appeal is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


